                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


JAMES DANIEL GLENN WALTON                                             PLAINTIFF
ADC #553219

v.                           No: 4:20-cv-00108 JM-PSH


RAYMOND OLENDER, et al.                                            DEFENDANTS


                                        ORDER

      The Court has reviewed the Proposed Findings and Recommendation

submitted by United States Magistrate Judge Patricia S. Harris. No objections have

been filed. After carefully consideration, the Court concludes that the Proposed

Findings and Recommendation should be, and hereby are, approved and adopted in

their entirety as this Court’s findings in all respects.

      IT IS THEREFORE ORDERED THAT:

      1.     Walton’s complaint is dismissed without prejudice for failure to state a

claim upon which relief may be granted.

      2.     Dismissal of this action counts as a “strike” within the meaning of 28

U.S.C. § 1915(g).
      3.    The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from the order adopting this recommendation and accompanying

judgment would not be taken in good faith.



      DATED this 27th day of March, 2020.




                                      ________________________________
                                      UNITED STATES DISTRICT JUDGE
